                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENVILLE DIVISION


Tina Etheredge,                     )        Civil Action No. 8:18-cv-02449-TMC
                                    )
                     Plaintiff,     )
                                    )
                                    )
vs.                                 )                        ORDER
                                    )
                                    )
S. Nichols and Greenwood Police     )
Department                          )
                                    )
                     Defendant.     )
____________________________________)

       Plaintiff Tina Etheredge (“Plaintiff”) brought this action against Defendants

S. Nichols and Greenwood Police Department (collectively, “Defendants”) alleging

several claims pursuant to 42 U.S.C. § 1983 and the South Carolina Tort Claims Act

(“SCTCA”). (ECF No. 1). The case was referred to a magistrate judge for all pretrial

proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)

(D.S.C.). On July 1, 2019, Defendants filed a motion for summary judgment. (ECF

No. 15). Plaintiff filed her response in opposition, (ECF No. 18), and Defendants

replied, (ECF No. 22). Now before the court is the magistrate judge’s Report and

Recommendation (“Report”), recommending that the court grant Defendants’

motion for summary judgment. (ECF No. 27). Plaintiff filed objections to the

Report. (ECF No. 30). This matter is now ripe for review.




                                         1
                            STANDARD OF REVIEW

      In the Report, the magistrate judge sets forth the relevant facts and legal

standards, which are incorporated herein by reference. See (ECF No. 27). The

recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. See Matthews

v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.          28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which

are not objected to—including those portions to which only ‘general and conclusory’

objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the

district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other

hand, objections which merely restate arguments already presented to and ruled on

by the magistrate judge or the court do not constitute specific objections. See, e.g.,

Frazier v. Wal-Mart, C.A. No. 6:11-1434-MGL, 2012 WL 5381201, at *1 (D.S.C.


                                          2
Oct. 31, 2012) (noting that “almost verbatim restatements of the arguments made in

previously ruled upon discovery motions” are not specific objections); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March

19, 2012) (noting that objections which were “merely almost verbatim restatements

of arguments made in his response in opposition to Respondent’s Motion for

Summary Judgment . . . do not alert the court to matters which were erroneously

considered by the Magistrate Judge”). Furthermore, in the absence of specific

objections to the Report, the court is not required to give any explanation for

adopting the magistrate judge’s recommendation. Camby v. Davis, 718 F.2d 198,

199–200 (4th Cir. 1983).

      Summary judgment is appropriate only if the moving party “shows that there

is no genuine dispute as to any material fact and the [moving party] is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A party may support or refute

that a material fact is not disputed by “citing to particular parts of materials in the

record” or by “showing that the materials cited do not establish the absence or

presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). Rule 56 mandates entry of

summary judgment “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case.” Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).


                                          3
      “In determining whether a genuine issue has been raised, the court must

construe all inferences and ambiguities in favor of the nonmoving party.”

HealthSouth Rehab. Hosp. v. Am. Nat’l Red Cross, 101 F.3d 1005, 1008 (4th Cir.

1996). However, “[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has the burden

of proving that summary judgment is appropriate. Celotex Corp., 477 U.S. at 323.

Once the moving party makes this showing, however, the opposing party may not

rest upon mere allegations or denials, but rather must, by affidavits or other means

permitted by the Rule, set forth specific facts showing that there is a genuine issue

for trial. See Fed. R. Civ. P. 56(c), (e); Celotex Corp., 477 U.S. at 322.

                                   DISCUSSION

      Plaintiff’s complaint sets forth four causes of action, namely: (1) a claim

pursuant to 42 U.S.C. § 1983 for unlawful seizure against Defendant Nichols, (2) a

§ 1983 claim for excessive force against Defendant Nichols, (3) a claim for

malicious prosecution against Defendant Greenwood Police Department (the

“Police Department”), and (4) a claim for abuse of process against the Police

Department. See (ECF No. 1). In their motion for summary judgment, Defendants

argued that Plaintiff’s first two claims—the § 1983 claims against Defendant


                                          4
Nichols—were barred by the applicable statute of limitations.1 (ECF Nos. 15-1 at

5–7; 22 at 2). Plaintiff failed to make any response to Defendants’ argument that

her § 1983 claims are time barred2 and is, therefore, deemed to have conceded that

the claims are in fact barred. See, e.g., Coker v. Int’l Paper Co., C/A No. 2:08-1865-

DCN-BM, 2010 WL 1072643, at *2 (D.S.C. March 18, 2010) (noting “a plaintiff

can abandon claims by failing to address them in response to a summary judgment

motion”); Jones v. Danek Med., Inc., No. Civ. A. 4:96-3323-12, 1999 WL 1133272,

at *3 (D.S.C. Oct. 12, 1999) (“The failure of a party to address an issue raised in

summary judgment may be considered a waiver or abandonment of the relevant

cause of action.”). Nevertheless, the magistrate judge independently considered the

applicable statute of limitations for Plaintiff’s § 1983 claims and concluded they are


1
  Defendants also argued Plaintiff’s abuse of process claim against the Police Department was
similarly barred by the statute of limitations. (ECF No. 15 at 6–7). The court declines to address
this issue because it finds Defendants are entitled to summary judgment on the abuse of process
claim on other grounds, as discussed herein. Cf. Derrick v. Johnson Controls, Inc., Civ. A. No.
3:10-cv-3295-CMC, 2012 WL 2072782, at *9 (D.S.C. June 8, 2012) (declining to address
additional arguments for summary judgment where the absence of proof of one element
was dispositive).
2
  Rather than addressing the timeliness of her § 1983 claims for unlawful arrest and excessive
force, Plaintiff’s asserts—for the first time—that her § 1983 claim against Defendant Nichols is
based on malicious prosecution and is, therefore, timely under the statute of limitations. (ECF No.
18 at 5). “‘[A] party is generally not permitted to raise a new claim in response to a motion for
summary judgment.’” Hampton v. Edgerton, Civ. A. No. 4:14-cv-04697-JMC, 2015 WL
5254760, at *9 n.1 (D.S.C. Sept. 9, 2015) (quoting White v. Roche Biomed. Labs., Inc., 807 F.
Supp. 1212, 1216 (D.S.C. 1992)). Plaintiff’s Complaint raises no allegation of or claim for
malicious prosecution under § 1983 against Defendant Nichols and, because Plaintiff is
represented by counsel, the court is not required to liberally construe her pleadings. See, e.g.,
Shetty v. Hampton Univ., Action No. 4:12cvl58, 2014 WL 280448, at *5 (E.D. Va. Jan. 24, 2014).
Thus, To the extent Plaintiff is attempting to amend her pleadings to state a claim for malicious
prosecution under § 1983, such claim is not properly before the court and is not considered.
                                                5
time barred. (ECF No. 27 at 5–7). Plaintiff makes no objection to this conclusion.

See (ECF No. 18). Therefore, finding no clear error in the magistrate judge’s

analysis, the court agrees that Plaintiff’s § 1983 claims for unlawful arrest and

excessive force are barred by the statute of limitations. See Dunlap, 288 F. Supp. 3d

at 662 (noting a court need only review for clear error “those portions [of the Report]

which are not objected to”). Thus, Defendants are entitled to summary judgment on

Plaintiff’s § 1983 claims.

       As to her claim for malicious prosecution against the Police Department,

Plaintiff objects to the magistrate judge’s finding that there was probable cause for

her arrest. (ECF No. 30 at 4–5).3 Specifically, Plaintiff argues Defendant Nichols

did not have probable cause to arrest her for assault and battery or disorderly

conduct. Id. Probable cause exists where “the facts and circumstances within an

officer’s knowledge—or of which he possesses reasonably trustworthy

information—are sufficient in themselves to convince a person of reasonable caution

that an offense has been or is being committed.” Wadkins v. Arnold, 214 F.3d 535,

539 (4th Cir. 2000) (citation omitted). “To determine whether probable cause

existed, courts look to the totality of the circumstances known to the officers at the



3
  “To maintain an action for malicious prosecution, plaintiff must show (1) the institution or
continuation of original judicial proceedings, either civil or criminal; (2) by, or at the instance of,
the defendant; (3) termination of such proceeding in plaintiff’s favor; (4) malice in instituting such
proceedings; (5) want of probable cause; and (6) resulting injury or damage.” Parrott v. Plowden
Motor Co., 143 S.E.2d 607, 608 (S.C. 1965).
                                                  6
time of the arrest.” United States v. Al-Talib, 55 F.3d 923, 931 (4th Cir. 1995) (citing

Illinois v. Gates, 462 U.S. 213, 230–31 (1983)). There are two factors that inform

the determination of probable cause: “the suspect’s conduct as known to the officer,

and the contours of the offense thought to be committed by that conduct.” Pritchett

v. Alford, 973 F.2d 307, 314 (4th Cir. 1992).               Probable cause involves

“probabilities—judgment calls that are tethered to context and rooted in common

sense.” United States v. White, 549 F.3d 946, 947 (4th Cir. 2008). Thus, to survive

summary judgment in a malicious prosecution claim, a plaintiff must prove “a set of

facts which made it unjustifiable for a reasonable officer to conclude that [the

plaintiff] was violating [the relevant law].” Brown v. Gilmore, 278 F.3d 362, 368

(4th Cir. 2002).

      In this case, the record is replete with evidence to support the magistrate

judge’s finding of probable cause. Defendant Nichols was responding to a 911 hang-

up call and, upon his arrival, observed Plaintiff in an altercation with her then-

boyfriend, Mr. Bird. (ECF No. 15-2 at ¶¶ 3–5). Indeed, Plaintiff conceded under

oath during her deposition that her actions constituted assault and battery against Mr.

Bird. (ECF Nos. 15-6 at 11 (33:16–34:13), 20 (71:22–24)); see also (ECF No. 15-3

(dash camera video)). Although Plaintiff was not ultimately charged with assault

and battery against Mr. Bird, the magistrate judge correctly noted that uncharged

conduct can support probable cause to arrest. (ECF 27 at 10); see also Devenpeck


                                           7
v. Alford, 543 U.S. 146, 153–56 (2004). Thus, given the totality of the circumstances

existing at the time of the arrest as demonstrated by the evidence in the record, the

court agrees with the magistrate judge that Defendant Nichols had probable cause to

arrest the Plaintiff.4 Accordingly, Plaintiff’s malicious prosecution claim fails as a

matter of law and Defendants are entitled to summary judgment thereon.

       Lastly, Plaintiff objects to the magistrate judge's recommendation that the

abuse of process claim should be dismissed. (ECF No. 30 at 5–6). However,

Plaintiff presents no specific argument as to why this conclusion was in error. See

id. Instead, Plaintiff merely makes a broad, conclusory assertion that there exists a

genuine issue of material fact regarding whether Defendant Nichols instituted

process to shield himself and the Police Department from liability. Id. Additionally,

Plaintiff fails to cite to the record or to any relevant authority in support of her

objection. See id. Consequently, the court need only review the magistrate judge’s

recommendation for clear error. See Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005).




4
 The magistrate judge also found that Defendant Nichols had probable cause to arrest Plaintiff for
disorderly conduct. (ECF No. 27 at 11–13). The court need not address this additional ground,
however, having already found probable cause for Plaintiff’s arrest based on Defendant Nichol’s
witnessing her assault and battery of Mr. Bird. See Holloman v. City of Myrtle Beach, Civ. A. No.
4:04-1868, 2006 WL 4869353, at *7 (D.S.C. June 8, 2006) (noting that “where an arrestee is
charged with multiple offenses, ‘if there was probable cause for any of the charges made then the
arrest was supported by probable cause’” (quoting Price v. Roark, 256 F.3d 364, 369 (5th Cir.
2001)) (internal alterations omitted)).
                                                8
      “The essential elements of an abuse of process claim are an ulterior purpose

and a willful act in the use of the process not proper in the conduct of the

proceeding.” Argoe v. Three Rivers Behavioral Ctr. & Psychiatric Sols., 697 S.E.2d

551, 556 (S.C. 2010) (quoting Hainer v. Am. Med. Int’l, Inc., 492 S.E.2d 103,107

(S.C. 1997)). “Some definite act or threat not authorized by the process or aimed at

an object not legitimate in the use of the process is required.” Hainer, 492 S.E.2d at

107. A defendant will not be held liable for an abuse of process, however, where it

has “done nothing more than carry out the process to its authorized conclusion, even

though with bad intentions.” Id. As the South Carolina Court of Appeals has

explained,

      [T]he essence of the tort of abuse of process centers on events occurring
      outside of the process, namely: [t]he improper purpose usually takes the
      form of coercion to obtain a collateral advantage, not properly involved
      in the proceeding itself, such as the surrender of property or the
      payment of money, by the use of the process as a threat or club. There
      is, in other words, a form of extortion, and it is what is done in the
      course of negotiation, rather than the issuance or any formal use of the
      process itself, which constitutes the tort.

Swicegood v. Lott, 665 S.E.2d 211, 214 (S.C. Ct. App. 2008) (quoting Huggins v.

Winn–Dixie Greenville, Inc., 153 S.E.2d 693, 694 (S.C. 1967)) (emphasis in

original).

      In this case, there is no evidence in the record that Defendants’ extorted or

made any threat against Plaintiff with regard to charging her with or prosecuting her

for the offenses with which she was charged. On the contrary, the undisputed

                                          9
evidence in the record establishes that Defendants “d[id] nothing more than carry

out the process to its authorized conclusion . . . .” Hainer, 492 S.E.2d at 107.

Accordingly, the Court finds no clear error in the magistrate judge’s

recommendation that summary judgment be entered for Defendants on the abuse of

process claim.

                                    Conclusion

      Thus, having thoroughly reviewed the record, the Report, and Plaintiff’s

objections, the court finds no reason to deviate from the Report’s recommended

disposition. For the reasons set forth above, the court adopts the magistrate judge’s

Report, (ECF No. 27), and incorporates it herein. Accordingly, Defendants’ motion

for summary judgment (ECF No. 15) is GRANTED.

      IT IS SO ORDERED.



                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
March 18, 2020




                                         10
